Citation Nr: 0838220	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  08-06 714	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess 10 
percent for residuals, collapsed bilateral lung, status post 
left thoracotomy with bilateral pleurodesis.

2.  Entitlement to an initial compensable disability rating 
for chest scars.


REPRESENTATION

Appellant represented by:	Mr. Brooks McDaniel


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for residuals 
of collapsed bilateral lungs, and assigned an initial 
noncompensable (0 percent) disability rating, effective March 
15, 2006.

In a decision dated in April 2007, the RO increased the 
evaluation for the lung disability to 10 percent, effective 
March 15, 2006.  Service connection was also granted for 
scars of the chest, with a noncompensable (0 percent) 
evaluation effective March 15, 2006.

The veteran testified before the undersigned at a hearing in 
May 2008.  A transcript of the hearing is of record.  

At the hearing, the veteran's representative raised the issue 
of entitlement to a total disability rating based on 
individual unemployability.  This matter is referred to the 
RO for adjudication.


FINDINGS OF FACT

1.  Residuals of collapsed bilateral lungs, status post left 
thoracotomy with bilateral pleurodesis, are currently 
manifested with FVC 102 percent of predicted, FEV1 83 percent 
of predicted, and DLCO 76 percent; and without evidence of 
cor pulmonale, right ventricle hypertrophy, or pulmonary 
hypertension.

2.  The veteran's chest and upper abdomen scars are 
manifested by complaints of cramping pain, but are not deep 
or unstable; and measure no more than a total of 40 
centimeters overall.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
10 percent for residuals, collapsed bilateral lung, status 
post left thoracotomy with bilateral pleurodesis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.97, Diagnostic Code 6843 (2008).

2.  The criteria for an initial 10 percent disability rating 
for chest scars have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.7, 4.118, Diagnostic Code 7804, 7805 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements  Id.  There has been no allegation of 
prejudice in this case.

VA also has duties to assist the veteran under the VCAA in 
obtaining evidence to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  It appears that all reported evidence has been 
obtained.  The information and evidence associated with the 
claims file consist of the veteran's service medical records, 
and VA treatment records.  The veteran has also been afforded 
necessary examinations.  The veteran has not identified any 
outstanding records for VA to obtain that were relevant to 
the claim and the Board is likewise unaware of such.  

For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify and assist pursuant to the 
VCAA.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159. 

Factual Background & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability thereof, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

The evaluation of the same disability under various 
diagnoses, and the evaluation of the same manifestations 
under different diagnoses, is to be avoided.  38 C.F.R. § 
4.14.  A claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet.  App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  

Residuals, collapsed bilateral lung, status post left 
thoracotomy with bilateral pleurodesis

The RO has assigned the initial 10 percent disability 
evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic Code 
6843- Restrictive Lung Disease, traumatic chest wall defect.  
The veteran claims that the severity of his disability 
warrants an initial disability rating in excess of 10 
percent.

Private treatment records dated between April 2002 and June 
2005 show long-standing complaints of chest pain with muscle 
wall cramping.  Chest X-rays show chronic lung changes with 
scarring in both lung bases and blunting of the right 
costophrenic angle.  No definite acute diseases were noted.

The veteran underwent a VA examination in January 2007.  He 
reported symptoms of dyspnea on exertion (with walking up a 
flight of stairs), productive cough and sputum.  He denied 
hemoptysis or anorexia.  He was not asthmatic but had used 
Albuterol on a weekly basis for many years.  He was also on 
treatment for chest cramping.  The treatments were reportedly 
less than 50 percent effective for the chest wall muscle 
cramping discomfort.  The veteran was not incapacitated, 
although he worked as a registered nurse on a part-time 
basis.

Upon physical examination, there was no evidence of core 
pulmonale, right ventricle hypertrophy, or pulmonary 
hypertension.  There also was no kyphoscoliosis or pectus 
excavatum.  Lungs sounds were clear to auscultation and 
normal to percussion.  Pulmonary function test revealed the 
following spirometry and lung function values:  FVC 102 
percent of predicted; FEV1 83 percent of predicted; FEV1/FVC 
81 percent of predicted; and DLCO 76 percent of predicted.  
Chest x-rays revealed no acute findings.  There were chronic 
changes with a scar at the right angle.  

At his recent hearing, the veteran testified that he had pain 
and muscle cramping under his ribs where the chest tubes were 
placed during surgery.  He also indicated that the severity 
of the cramping increases with exertion and activity.  He 
testified that he was able to perform his activities of daily 
living and can run up steps, but could not lift heavy items 
without cramping.  The veteran stated that in short, he was 
constantly in some level of pain.

Under Diagnostic Code 6843, traumatic chest wall defects and 
pneumothorax are rated based on the General Rating Formula 
for Restrictive Lung Disease.  This formula allows a 100 
percent (total disability) evaluation, based on PFT testing, 
if FEV-1 less than 40 percent of predicted value, or; FEV-
1/FVC less than 40 percent, or; DLCO (SB) less than 40-
percent predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  A 60 percent evaluation is authorized with FEV-1 of 
40- to 55- percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55- percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio 
respiratory limit).  A 30 percent evaluation is awarded with 
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56- to 65-percent predicted. 
Finally, a 10 percent rating is given with FEV-1 of 71- to 
80-percent predicted, or; FEV- 1/FVC of 71 to 80 percent, or; 
DLCO (SB) 66- to 80-percent predicted.

The General Rating Formula for Restrictive Lung Disease 
contains the following notes:

Note (1): A 100-percent rating shall be 
assigned for pleurisy with emphysema, 
with or without pleurocutaneous fistula, 
until resolved.

Note (2): Following episodes of total 
spontaneous pneumothorax, a rating of 100 
percent shall be assigned as of the date 
of hospital admission and shall continue 
for three months from the first day of 
the month after hospital discharge.

Note (3): Gunshot wounds of the pleural 
cavity with bullet or missile retained in 
lung, pain or discomfort on exertion, or 
with scattered rales or some limitation 
of excursion of diaphragm or of lower 
chest expansion shall be rated at least 
20-percent disabling.  Disabling injuries 
of shoulder girdle muscles (Groups I to 
IV) shall be separately rated and 
combined with ratings for respiratory 
involvement. Involvement of Muscle Group 
XXI (DC 5321), however, will not be 
separately rated.

The objective test values from the January 2007 VA 
examination do not approximate the levels needed for a higher 
evaluation for the veteran's disability.  In order to warrant 
the next highest disability rating under Diagnostic Code 
6843, which is 30 percent, the evidence would have to show 
FEV-1 respiration values no greater than 70 of predicted and 
DLCO no greater than 65 percent of predicted.  During the VA 
examination, the FEV-1 value obtained was 83 percent of 
predicted and the DLCO value obtained was 76 percent of 
predicted.  Under the criteria of Diagnostic Code 6843, 83 
percent FEV-1 value or a 76 percent predicted DLCO value 
requires a 10 percent disability rating.  An increased rating 
is not warranted.

The Board also notes that a higher evaluation cannot be 
assigned pursuant to any other potentially applicable revised 
diagnostic code.  See Butts v. Brown, 5 Vet. App. at 539 
(1993).  In this regard, the Board considered the 
applicability of 38 C.F.R. § 4.73 Diagnostic Codes 5324, and 
5326 through 5329 for ratings of muscle impairment other than 
that resulting from gunshot wounds (e.g. Diagnostic Code 
5321, Muscles of Respiration).  However, as the veteran's 
disability does not involve a rupture of the diaphragm with 
hernia; facial muscle injury; hernias; neoplasms or sarcomas, 
such Codes are not for application.  The initial 10 percent 
disability rating under 38 C.F.R. § 4.97, Diagnostic Code 
6843, was proper.

Chest scars

The RO granted has evaluated the chest scars as 
noncompensable (0 percent) pursuant to 38 C.F.R. § 4.7118, 
Diagnostic Code 7805, effective from March 15, 2006.  The 
veteran contends that the chest scars warrant an initial 
compensable rating because he experiences cramping pain.  

To warrant a compensable evaluation under the applicable 
criteria, the evidence needed to show that the scar involved 
the head, face or neck and had at least one character of  
disfigurement (Diagnostic Code 7800);or was deep or caused 
limited motion and exceeded 6 inches (Diagnostic Code 7801); 
or was superficial and was at least 144 square inches or 
greater (Diagnostic Code 7802); or that it was superficial 
and unstable (Diagnostic Code 7803); or that it was 
superficial, and painful on demonstration (Diagnostic Code 
7804); or that it caused some limitation of the function of 
the part affected (Diagnostic Code 7805).  See 38 C.F.R. § 
4.118, Diagnostic Codes 7800-7805.

VA outpatient treatment records show no evidence of complaint 
of pain, tenderness, or inflammation of external chest and 
upper abdomen scars.  The veteran underwent a VA examination 
in January 2007.  The examiner indicated that the veteran had 
a scar under his right breast from the prior thoracentesis, 
which was approximately 15 centimeters (cm).  That scar was 
well-healed, non-fixed, not depressed, not raised, inflamed 
or tender to the touch.  On the left breast was a scar 
measuring 20 cm in horizontally.  That scar also was well-
healed, non-fixed, not depressed, not raised, inflamed or 
tender to the touch.  This scar was slightly lighter in 
appearance than the surrounding skin.  The veteran also had a 
5 cm scar in the right upper quadrant of the abdomen that was 
slightly lighter than the surrounding skin.  It was not 
raised, depressed or tender to palpation.  The examiner noted 
the veteran's complaints of cramping pain in the chest 
muscles.

At the veteran's recent hearing, he testified that his scars 
were over 12 inches in length.  He specifically stated that 
his scars were not tender to touch, but that on movement he 
experience cramps at the scar sites.  He testified that "the 
more activity, the more cramping, and the more pain I have."  
The veteran testified further that the pain was also a 
cramping pain, as well as an inflammation of the scar area, 
due to movements, such as pushing carts at work.

Resolving all doubt in favor of the veteran, the Board finds 
that an initial compensable rating for the chest scars is 
warranted.  The veteran has testified that the scar area 
becomes painful on exertion.  The VA examiner did not 
specifically comment on whether the scars were painful, but 
noted the veteran's reports of cramping.

The veteran is competent to testify as to whether his scars 
are painful.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(an appellant is qualified to offer evidence concerning 
matters susceptible to lay observation).  The Board is 
resolving reasonable doubt in the veteran's favor.  Thus, an 
initial 10 percent disability rating for inflammation of his 
multiple residual scars from the in-service thoracentesis is 
warranted.

No higher evaluations can be assigned pursuant to any other 
potentially applicable diagnostic code.  See Butts v. Brown, 
5 Vet. App. at 539 (1993). 

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

The veteran's lung disability is manifested by complaints of 
shortness of breath on exertion.  The severity of this 
symptom is documented by findings on the pulmonary function 
test.  Since the veteran's disability is rated on the basis 
of such findings, his symptomatology is contemplated by the 
rating criteria.

The veteran's representative has raised the issue of 
entitlement to a total rating based on individual 
unemployability.  The evidence reflects that the veteran is 
currently maintaining employment as a part time registered 
nurse, and the only competent medical opinion is to the 
effect that his disability causes no impairment in daily 
activities.  

Similarly, the symptoms of his scar are, as discussed above, 
contemplated by the rating criteria.  The 10 percent rating 
is intended to compensate for on-the-job difficulties.  
38 C.F.R. § 4.1.  Although the veteran has reported cramping 
on exertion at work, he is apparently able to perform the 
tasks required in his employment.

Accordingly, referral of these appeals for consideration of 
an extraschedular rating is not warranted.


ORDER

An initial disability rating in excess 10 percent for 
residuals, collapsed bilateral lung, status post left 
thoracotomy with bilateral pleurodesis is denied.

An initial 10 percent disability rating for chest scars is 
granted, effective March 15, 2006.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


